IN the district court of Garfield county, Frank Leighton and William Scott were charged with aggravated robbery, tried, convicted and sentenced to the penitentiary and are now here prosecuting this writ, contending, among other assignments, that the court erred in failing to direct a verdict of not guilty for the reason that the evidence submitted by the people was wholly insufficient to prove the crime charged in the information.
The record reeks with lecherous, vile, nauseating and unprintable testimony. An examination thereof convinces us that there was not sufficient proof of the crime of aggravated robbery charged in the information to require the court to submit the cause to the jury, and the court therefore erred in refusing to direct a verdict of not guilty at the close of the people's case. Whatever crime may have been committed, it was not that of robbery.
The judgment is reversed and the cause remanded with directions to discharge defendants.
MR. CHIEF JUSTICE WHITFORD, MR. JUSTICE BUTLER and MR. JUSTICE BURKE concur. *Page 605